DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 08/02/2022, the following represents the changes from the previous claims: Claims 1, 8, and 15 were amended. Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomlinson  (US 1,979,057) in view of Flintjer (US 4,669,421), Sobb (US Patent Publication 2014/0231606), and Wemple (US 385,650).
	a. Regarding claim 1, Tomlinson teaches an animal interaction device comprising a base portion 14 defining a first end of the animal interaction device [an outwardly extending projection 14 in the form of a knob, col. 1 lines 41-42], wherein the base portion comprises a stop, wherein the stop comprises a stop surface [FIGS. 1-3], an animal engagement portion defining a second end of the animal interaction device; and a support portion 16 extending between the stop and the animal engagement portion [restricted neck portion 16, col. 2 line 83]; wherein at least the stop surface and the animal engagement portion are configured to selectively lock the animal interaction device into a mesh network [FIGS. 1-3]; and the stop surface extends perpendicular to a longitudinal axis of the animal interaction device and the longitudinal axis extends from the first end to the second end [FIGS. 1-3].
Tomlinson does not specifically teach a plurality of indentations extending into the stop surface and a plurality of protrusions extending from the stop surface. Flintjer teaches a plurality of indentations 34-37 extending into stop surface 41 and a plurality of protrusions extending from the stop surface [A plurality of grooves 34, 35, 36, 37, 39 and 40 are formed in face 41 of finger 12, col. 2 lines 59-60] for the purpose of providing an animal interaction device which can be installed on a cage in a simple and expedient manner with a plurality of indentations extending into the stop surface and a plurality of protrusions extending from the stop surface to receive wires therein for holding the device in position by a strong clamping force on the cage wires.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson to include a plurality of indentations extending into the stop surface and a plurality of protrusions extending from the stop surface as taught by Flintjer because doing so would have provided an animal interaction device which can be installed on a cage in a simple and expedient manner with a plurality of indentations extending into the stop surface and a plurality of protrusions extending from the stop surface to receive wires therein for holding the device in position by a strong clamping force on the cage wires. 
Tomlinson in view of Flintjer does not specifically teach the stop surface forms a rim extending around a perimeter of a first end of the support portion. Sobb teaches stop surface 20 [retaining element 20 [0033]] forms a rim extending around a perimeter of a first end of support portion 30 [shaft 30 may be a substantially cylindrical connecting means having a first end 31 secured to the front face 23 of the retaining element 20 [0035]] for the purpose of providing a device configured to be retained within a mesh network with a stop surface that forms a rim extending around the support portion so that the stop surface extends through an opening of the mesh network and rotated to cause the stop surface to be secured within the mesh network and is unable to be removed from the opening without first rotating the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson in view of Flintjer to include the stop surface that forms a rim extending around a perimeter of a first end of the support portion as taught by Sobb because doing so would have provided a device configured to be retained within a mesh network with a stop surface that forms a rim extending around the support portion so that the stop surface extends through an opening of the mesh network and rotated to cause the stop surface to be secured within the mesh network and is unable to be removed from the opening without first rotating the device. 
	Tomlinson in view of Flintjer and Sobb does not specifically teach a width of the base portion is less than a width of the stop. Wemple teaches a width of base portion AA is less than a width of stop B [handles AA of the cuttle-bone holder, col. 4 lines 60-61] for the purpose of providing an animal interaction device having a width of the base portion less than a width of the stop as handles for a user to easily grasp the device when attaching the device to a cage. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson in view of Flintjer and Sobb to include a width of the base portion that is less than a width of the stop as taught by Wemple because doing so would have provided an animal interaction device having a width of the base portion less than a width of the stop as handles for a user to easily grasp the device when attaching the device to a cage.
	b. Regarding claim 4, Tomlinson in view of Flintjer, Sobb, and Wemple teaches (references to Flintjer) the animal interaction device of claim 1, wherein at least one indentation of the plurality of indentations on the stop surface is configured to engage a cross member of the mesh network [A plurality of grooves 34, 35, 36, 37, 39 and 40 are formed in face 41 of finger 12, col. 2 lines 59-60].
c. Regarding claim 6, Tomlinson in view of Flintjer, Sobb, and Wemple teaches (references to Flintjer) the animal interaction device of claim 1, wherein the plurality of indentations comprises at least two indentations extending in a first direction [A plurality of grooves 34, 35, 36, 37, 39 and 40 are formed in face 41 of finger 12, col. 2 lines 59-60]. Flintjer further teaches stop 41 further comprises at least one spacer 14 on the stop surface between the at least two indentations [connecting member 14, col. 2 line 25; FIGS. 1, 7].
d. Regarding claim 7, Tomlinson in view of Flintjer, Sobb, and Wemple teaches (references to Sobb) the animal interaction device of claim 1, wherein the animal interaction device is rotatable between a locking configuration and an insertion configuration, wherein, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and wherein an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration [device 10 is held within the lattice fence 60 because the retaining element 20 cannot pass through the square opening 66 unless the user rotates the hanging device 10 45° to align the retaining element 20 with the square opening 66 once again [0040];  rotation of the hanging device causes the retaining element to be oriented at 45° with respect to the square opening, causing the retaining element to be secured within the fence as the retaining element is unable to be removed from the square opening without first rotating the hanging device, abstract].
	
4. 	Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomlinson  (US 1,979,057) in view of Flintjer (US 4,669,421), Sobb (US Patent Publication 2014/0231606), and Wemple (US 385,650) as applied to claim 1 above, and further in view of La Camera (WO1995025902).  
	a. Regarding claim 2, Tomlinson in view of Flintjer, Sobb, and Wemple teaches (references to Flintjer) the animal interaction device of claim 1, wherein the plurality of indentations comprises at least one first indentation extending in a first direction and at least one second indentation [A plurality of grooves 34, 35, 36, 37, 39 and 40 are formed in face 41 of finger 12, col. 2 lines 59-60]. 
 	Tomlinson in view of Flintjer, Sobb, and Wemple does not specifically teach at least one first indentation extending in a first direction and at least one second indentation extending in a second direction different from the first direction. La Camera teaches at least one first indentation 21 extending in a first direction and at least one second indentation 21 extending in a second direction different from the first direction [Two notches 21 are formed along opposite lateral or side edges of the shelf-like projection 19. As shown best in Figure 4, these notches are offset with respect to one another. The offset notches 21 allow the device 10 to engage adjacent wires in a wire mesh fence such as a CYCLONE® fence. It will be noted that some adjacent wires in a fence of this type are not in the same vertical plane. The spacing between the notches 21, when measured perpendicular to the backing plate 11 corresponds to this spacing. The spacing may vary according to the types of fences which prevail in the area where the article is sold or used. In an alternate embodiment, four notches which together constitute a pair of offset notches may be provided. This enables the peg to be used on any wire mesh fence whether the mesh has been erected vertically or horizontally from the rolls of mesh. Such an embodiment would allow the attachment means to be used with a square mesh or where overlapping wires were not offset, Page 3 lines 37-40, Page 4 lines 1-8] for the purpose of providing removable attachment means for a wire mesh with at least one second indentation extending in a different from the first indentation direction to allow the device to engage adjacent wires in a wire mesh that are not in the same vertical plane and allow the attachment means to be used on any wire mesh. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson in view of Flintjer, Sobb, and Wemple to include at least one first indentation extending in a first direction and at least one second indentation extending in a second direction different from the first direction as taught by La Camera because doing so would have provided removable attachment means for a wire mesh with at least one second indentation extending in a different from the first indentation direction to allow the device to engage adjacent wires in a wire mesh that are not in the same vertical plane and allow the attachment means to be used on any wire mesh.  
	b. Regarding claim 3, Tomlinson in view of Flintjer, Sobb, Wemple, and La Camera teaches (references to La Camera) the animal interaction device of claim 2, wherein the second direction is at an oblique angle relative to the first direction [Two notches 21 are formed along opposite lateral or side edges of the shelf-like projection 19. As shown best in Figure 4, these notches are offset with respect to one another. The offset notches 21 allow the device 10 to engage adjacent wires in a wire mesh fence such as a CYCLONE® fence. It will be noted that some adjacent wires in a fence of this type are not in the same vertical plane. The spacing between the notches 21, when measured perpendicular to the backing plate 11 corresponds to this spacing. The spacing may vary according to the types of fences which prevail in the area where the article is sold or used. In an alternate embodiment, four notches which together constitute a pair of offset notches may be provided. This enables the peg to be used on any wire mesh fence whether the mesh has been erected vertically or horizontally from the rolls of mesh. Such an embodiment would allow the attachment means to be used with a square mesh or where overlapping wires were not offset, Page 3 lines 37-40, Page 4 lines 1-8].


5. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tomlinson  (US 1,979,057) in view of Flintjer (US 4,669,421), Sobb (US Patent Publication 2014/0231606), and Wemple (US 385,650) as applied to claim 1 above, and further in view of Magrath et al. (US 6,776,122).
a. Regarding claim 5, Tomlinson in view of Flintjer, Sobb, and Wemple teaches (references to Flintjer) the animal interaction device of claim 1 having the stop surface and the plurality of indentations [A plurality of grooves 34, 35, 36, 37, 39 and 40 are formed in face 41 of finger 12, col. 2 lines 59-60]. Tomlinson in view of Flintjer, Sobb, and Wemple does not specifically teach at least one rib on the stop surface adjacent to at least one of the plurality of indentations. Magrath teaches the animal interaction device of claim 1 wherein the plurality of protrusions comprises at least one rib 36 [Plate 34 of hanger 11 has an outside portion 32 which faces away from shaft 13 and which is formed with a pair of vertically running and protruding ribs 36. Ribs 36 are spaced from one another a distance greater than the distance D between adjacent vertical wire elements 23 of cage 21, col. 2 lines 61-65]. Please note in the combination of Tomlinson in view of Flintjer, Sobb, Wemple, and Magrath at least one rib is arranged adjacent to at least one indentation of the plurality of indentations.

6. 	Claims 8-10, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomlinson  (US 1,979,057) in view of Gick (US Patent Publication 2015/0257366) and Sobb (US Patent Publication 2014/0231606).
a. Regarding claim 8, Tomlinson teaches an animal interaction device comprising a base portion 14 defining a first end of the animal interaction device [an outwardly extending projection 14 in the form of a knob, col. 1 lines 41-42], an animal engagement portion defining a second end of the animal interaction device and a support portion 16 extending between a stop and the animal engagement portion [restricted neck portion 16, col. 2 line 83]; wherein at least the stop and the animal engagement portion are configured to selectively lock the animal interaction device into a mesh network [FIGS. 1-3].
Tomlinson does not specifically teach the animal engagement portion comprises an indent and a wall, wherein the indent comprises a recessed surface and defines a recessed area, and wherein the wall extends entirely around the recessed area. Gick teaches animal engagement portion 10 comprises an indent comprising a recessed surface defining a recessed area 12 [one or more flavor areas 12 [0013]] and a wall 20 that extends entirely around the recessed area [a flavor area is shaped to be concave into the chew toy body. Referring now to FIGS. 3 and 4, surface 18 is slightly concave to keep flavor area 12A recessed below perimeter edge 20. This configuration keeps all the flavor areas such as flavor areas 12C and 12D from contacting any planar surface on which the chew toy rests such as surface 21 which may be a floor or furniture or other surface [0015] FIGS. 1-4] for the purpose of providing a recess for a malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat to provide stimulating flavor and odor for a pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson to include an indent comprising a recessed surface defining a recessed area and a wall that extends entirely around the recessed area as taught by Gick because doing so would have provided a recess for a malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat to provide stimulating flavor and odor for a pet.
Tomlinson in view of Gick does not specifically teach at least a portion of the stop forms a rim around a perimeter of a first end of the support portion. Sobb teaches at least a portion of stop surface 20 [retaining element 20 [0033]] forms a rim extending around a perimeter of a first end of support portion 30 [shaft 30 may be a substantially cylindrical connecting means having a first end 31 secured to the front face 23 of the retaining element 20 [0035]] for the purpose of providing a device configured to be retained within a mesh network with a stop surface that forms a rim extending around the support portion so that the stop surface extends through an opening of the mesh network and rotated to cause the stop surface to be secured within the mesh network and is unable to be removed from the opening without first rotating the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson in view of Gick to include the stop surface that forms a rim extending around a perimeter of a first end of the support portion as taught by Sobb because doing so would have provided a device configured to be retained within a mesh network with a stop surface that forms a rim extending around the support portion so that the stop surface extends through an opening of the mesh network and rotated to cause the stop surface to be secured within the mesh network and is unable to be removed from the opening without first rotating the device.
b. Regarding claim 9, Tomlinson in view of Gick and Sobb teaches (references to Gick) the animal interaction device of claim 8 having recessed area 12. Tomlinson in view of Gick and Sobb does not specifically teach at least one raised portion within the recessed area. Gick teaches at least one raised portion within the recessed area [the raised surface having recesses 13 which extend from the surface of the body into the body of the chew toy [0107]] for the purpose of providing a raised portion surrounding recesses that may be filled with a malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat to provide stimulating flavor and odor for a pet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson in view of Gick and Sobb to include at least one raised portion within the recessed area as taught by Gick because doing so would have provided raised portions surrounding recesses that may be filled with a malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat to provide stimulating flavor and odor for a pet.  
c. Regarding claim 10, Tomlinson in view of Gick and Sobb teaches (references to Gick) the animal interaction device of claim 8 having the recessed area 12. Tomlinson in view of Gick and Sobb does not specifically teach the recessed surface defines a plurality of apertures. Gick teaches recessed surface 12 defines a plurality of apertures 13 [each flavor area including one or more recesses such as recess 13. Recesses such as recess 13 may be filled with any suitable pet treat. For example, any malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat may be pushed into the recesses to provide stimulating flavor and odor for a pet [0013]] for the purpose of providing a plurality of apertures that may be filled with a malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat to provide stimulating flavor and odor for a pet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson in view of Gick and Sobb to include the recessed surface with a plurality of apertures as taught by Gick because doing so would have provided a plurality of apertures that may be filled with a malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat to provide stimulating flavor and odor for a pet.  
d. Regarding claim 13, Tomlinson in view of Gick and Sobb teaches (references to Tomlinson) the animal interaction device of claim 8 configured to selectively retain at least a portion of the mesh network between base portion 14 and the animal engagement portion [FIG. 1-3].
e. Regarding claim 14, Tomlinson in view of Gick and Sobb teaches (references to Sobb) the animal interaction device of claim 8 wherein the animal interaction device is rotatable between a locking configuration and an insertion configuration, wherein, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and wherein an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration [device 10 is held within the lattice fence 60 because the retaining element 20 cannot pass through the square opening 66 unless the user rotates the hanging device 10 45° to align the retaining element 20 with the square opening 66 once again [0040];  rotation of the hanging device causes the retaining element to be oriented at 45° with respect to the square opening, causing the retaining element to be secured within the fence as the retaining element is unable to be removed from the square opening without first rotating the hanging device, abstract].

7. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tomlinson  (US 1,979,057) in view of Gick (US Patent Publication 2015/0257366) and Sobb (US Patent Publication 2014/0231606) as applied to claim 8 above, and further in view of Flintjer (US 4,669,421).
a. Regarding claim 11, Tomlinson in view of Gick and Sobb teaches (references to Martin) the animal interaction device of claim 8 having the stop. Tomlinson in view of Gick and Sobb does not specifically teach the stop comprises a plurality of indentations on a stop surface. Flintjer teaches stop comprises a plurality of indentations 34-37 on stop surface 41 [A plurality of grooves 34, 35, 36, 37, 39 and 40 are formed in face 41 of finger 12, col. 2 lines 59-60] for the purpose of providing an animal interaction device which can be installed on a cage in a simple and expedient manner with a plurality of indentations extending into the stop surface and a plurality of protrusions extending from the stop surface to receive wires therein for holding the device in position by a strong clamping force on the cage wires.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson in view of Gick and Sobb to include the stop that comprises a plurality of indentations on a stop surface as taught by Flintjer because doing so would have provided an animal interaction device which can be installed on a cage in a simple and expedient manner with a plurality of indentations extending into the stop surface and a plurality of protrusions extending from the stop surface to receive wires therein for holding the device in position by a strong clamping force on the cage wires.
	
8. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tomlinson  (US 1,979,057) in view of Gick (US Patent Publication 2015/0257366), Sobb (US Patent Publication 2014/0231606), and Flintjer (US 4,669,421) as applied to claim 11 above, and further in view of La Camera (WO1995025902).
a. Regarding claim 12, Tomlinson in view of Gick, Sobb, and Flintjer teaches (references to Flintjer) the animal interaction device of claim 11 having at least one first indentation extending in a first direction and at least one second indentation [A plurality of grooves 34, 35, 36, 37, 39 and 40 are formed in face 41 of finger 12, col. 2 lines 59-60].
Tomlinson in view of Gick, Sobb, and Flintjer does not specifically teach the plurality of indentations comprises at least one first indentation extending in a first direction and at least one second indentation extending in a second direction at an oblique angle relative to the first direction. La Camera teaches at least one first indentation 21 extending in a first direction and at least one second indentation 21 extending in a second direction at an oblique angle relative to the first direction [Two notches 21 are formed along opposite lateral or side edges of the shelf-like projection 19. As shown best in Figure 4, these notches are offset with respect to one another. The offset notches 21 allow the device 10 to engage adjacent wires in a wire mesh fence such as a CYCLONE® fence. It will be noted that some adjacent wires in a fence of this type are not in the same vertical plane. The spacing between the notches 21, when measured perpendicular to the backing plate 11 corresponds to this spacing. The spacing may vary according to the types of fences which prevail in the area where the article is sold or used. In an alternate embodiment, four notches which together constitute a pair of offset notches may be provided. This enables the peg to be used on any wire mesh fence whether the mesh has been erected vertically or horizontally from the rolls of mesh. Such an embodiment would allow the attachment means to be used with a square mesh or where overlapping wires were not offset, Page 3 lines 37-40, Page 4 lines 1-8] for the purpose of providing removable attachment means for a wire mesh with at least one second indentation extending in a different from the first indentation direction to allow the device to engage adjacent wires in a wire mesh that are not in the same vertical plane and allow the attachment means to be used on any wire mesh. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson in view of Gick, Sobb, and Flintjer to include at least one first indentation extending in a first direction and at least one second indentation extending in a second direction at an oblique angle relative to the first direction as taught by La Camera because doing so would have provided removable attachment means for a wire mesh with at least one second indentation extending in a different from the first indentation direction to allow the device to engage adjacent wires in a wire mesh that are not in the same vertical plane and allow the attachment means to be used on any wire mesh.

9. 	Claims 15 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomlinson  (US 1,979,057) in view of Sobb (US Patent Publication 2014/0231606). 
a. Regarding claim 15, Tomlinson teaches an animal interaction device comprising a base portion 14 defining a first end of the animal interaction device and comprising a stop comprising a stop surface [FIGS. 1-3], an animal engagement portion defining a second end of the animal interaction device [FIGS. 1-3], wherein the stop surface extends perpendicular to a longitudinal axis of the animal interaction device, the longitudinal axis extends from the first end to the second end [FIGS. 1-3]; a support portion 16 extending between the stop and the animal engagement portion and configured to extend through a mesh network [restricted neck portion 16, col. 2 line 83]. 
Tomlinson does not specifically teach the stop surface forms a rim extending around a perimeter of a first end of the support portion, the animal interaction device is rotatable between a locking configuration and an insertion configuration, wherein, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and wherein an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration. Sobb teaches stop surface 20 forms a rim extending around a perimeter of a first end of the support portion 30 [shaft 30 may be a substantially cylindrical connecting means having a first end 31 secured to the front face 23 of the retaining element 20 [0035]], the animal interaction device is rotatable between a locking configuration and an insertion configuration, wherein, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and wherein an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration [device 10 is held within the lattice fence 60 because the retaining element 20 cannot pass through the square opening 66 unless the user rotates the hanging device 10 45° to align the retaining element 20 with the square opening 66 once again [0040];  rotation of the hanging device causes the retaining element to be oriented at 45° with respect to the square opening, causing the retaining element to be secured within the fence as the retaining element is unable to be removed from the square opening without first rotating the hanging device, abstract] for the purpose of providing a device configured to be retained within a mesh network with a stop surface that forms a rim extending around the support portion so that the stop surface extends through an opening of the mesh network and rotated to cause the stop surface to be secured within the mesh network and is unable to be removed from the opening without first rotating the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson to include the stop surface that forms a rim extending around a perimeter of a first end of the support portion, the animal interaction device is rotatable between a locking configuration and an insertion configuration, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration as taught by Sobb because doing so would have provided a device configured to be retained within a mesh network with a stop surface that forms a rim extending around the support portion so that the stop surface extends through an opening of the mesh network and rotated to cause the stop surface to be secured within the mesh network and is unable to be removed from the opening without first rotating the device.
b. Regarding claim 18, Tomlinson in view of Sobb teaches (references to Sobb) the animal interaction device of claim 15, wherein an orientation of the animal engagement portion in the locking configuration is different from an orientation of the animal engagement portion in the insertion configuration [device 10 is held within the lattice fence 60 because the retaining element 20 cannot pass through the square opening 66 unless the user rotates the hanging device 10 45° to align the retaining element 20 with the square opening 66 once again [0040];  rotation of the hanging device causes the retaining element to be oriented at 45° with respect to the square opening, causing the retaining element to be secured within the fence as the retaining element is unable to be removed from the square opening without first rotating the hanging device, abstract].
c. Regarding claim 19, Tomlinson in view of Sobb teaches (references to Sobb) the animal interaction device of claim 15, wherein the orientation of the base portion in the locking configuration is rotated from the orientation of the base portion in the insertion configuration by a rotation angle of greater than 0° to less than 180° [device 10 is held within the lattice fence 60 because the retaining element 20 cannot pass through the square opening 66 unless the user rotates the hanging device 10 45° to align the retaining element 20 with the square opening 66 once again [0040];  rotation of the hanging device causes the retaining element to be oriented at 45° with respect to the square opening, causing the retaining element to be secured within the fence as the retaining element is unable to be removed from the square opening without first rotating the hanging device, abstract].
 d. Regarding claim 20, Tomlinson in view of Sobb teaches (references to Sobb) the animal interaction device of claim 19, wherein the rotation angle between the orientation of the base portion in the locking configuration and the orientation of the base in the insertion configuration [device 10 is held within the lattice fence 60 because the retaining element 20 cannot pass through the square opening 66 unless the user rotates the hanging device 10 45° to align the retaining element 20 with the square opening 66 once again [0040];  rotation of the hanging device causes the retaining element to be oriented at 45° with respect to the square opening, causing the retaining element to be secured within the fence as the retaining element is unable to be removed from the square opening without first rotating the hanging device, abstract].Tomlinson in view of Sobb does not specifically teach the rotation angle is 90°. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson in view of Sobb to include the 90° rotation angle because doing so would have provided a device that can be easily attached and removed from many conventional mesh networks having various wire orientations and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

10. 	Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomlinson  (US 1,979,057) in view of Sobb (US Patent Publication 2014/0231606) as applied to claim 15 above, and further in view of Becattini, Jr. et al. (US Patent Publication 2019/0133082). 
a. Regarding claim 16, Tomlinson in view of Sobb teaches (references to Tomlinson) the animal interaction device of claim 15 having the animal engagement portion [FIGS. 1-3]. Tomlinson in view of Sobb does not specifically teach the animal engagement portion comprises an indent comprising a recessed surface and defining a recessed area. Becattini teaches animal engagement portion 412 comprises an indent comprising a recessed surface and defining a recessed area [body 412 has two enlarged members and a narrowed diameter elongated, tubular body portion extending between the enlarged members [0098]] for the purpose of providing an animal interaction device that can have one or more openings extending through a body portion and a semi-solid treat like peanut butter may be spread on the exterior surface of the body portion and captured in depressions making it harder for the pet to lick the peanut butter off the body portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson in view of Sobb to include the animal engagement portion indent comprising a recessed surface and defining a recessed area as taught by Becattini because doing so would have provided an animal interaction device that can have one or more openings extending through a body portion and a semi-solid treat like peanut butter may be spread on the exterior surface of the body portion and captured in depressions making it harder for the pet to lick the peanut butter off the body portion.  
b. Regarding claim 17, Tomlinson in view of Sobb and Becattini teaches (references to Becattini) the animal interaction device of claim 16 having the recessed area [body 412 has two enlarged members and a narrowed diameter elongated, tubular body portion extending between the enlarged members [0098]]. Tomlinson in view of Sobb and Becattini does not specifically teach a plurality of raised portions within the recessed area and extending from the recessed surface. Becattini teaches a plurality of raised portions 476 within the recessed area and extending from the recessed surface [a plurality of longitudinally extending ribs 476 are provided at intervals on outer surface 460 of the body portion 418 and form a part thereof; A valley may be defined between each pair of adjacent ribs 476 and these valleys may form spaces within which additional semi-solid treat material or substance 472 is able to be applied. Alternatively, the valleys between the ribs 476 may aid in cleaning the pet's teeth as the pet chews on toy 410. Alternatively, the outer surface 460 may be defined by any number or protrusions, bumps, contours, or the like to hold semi-solid treat material [0107]] for the purpose of providing raised portions to aid in cleaning the pet's teeth as the pet chews on toy and for a semi-solid treat like peanut butter to be spread on the exterior surface of the body portion and captured in depressions making it harder for the pet to lick the peanut butter off the body portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Tomlinson in view of Sobb and Becattini to include a plurality of raised portions within the recessed area and extending from the recessed surface as taught by Becattini because doing so would have provided raised portions to aid in cleaning the pet's teeth as the pet chews on toy and for a semi-solid treat like peanut butter to be spread on the exterior surface of the body portion and captured in depressions making it harder for the pet to lick the peanut butter off the body portion.
	
Response to Arguments
11.	Applicant’s arguments from the response filed on 08/02/2022, see pages 9-11, with respect to the rejection of claims 1, 8, and 15 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Tomlinson  (US 1,979,057), Flintjer (US 4,669,421), and Sobb (US Patent Publication 2014/0231606).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643